       1:19-cv-01095-MMM-JEH # 1              Page 1 of 8                                        E-FILED
                                                                     Tuesday, 19 March, 2019 09:09:30 AM
                                                                            Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

EAST CENTRAL ILLINOIS PIPE TRADES HEALTH &                  )
WELFARE FUND, PLUMBERS & PIPEFITTERS                        )
LOCAL UNION #99 APPRENTICESHIP FUND,                        )
INTERNATIONAL TRAINING FUND, PLUMBERS                       )
& PIPEFITTERS LOCAL UNION #99 POLITICAL                     )
ACTION FUND, BLOOMINGTON-NORMAL                             )
PIPING INDUSTRIAL FUND, PLUMBERS &                          )
PIPEFITTERS LOCAL UNION #99 ORGANIZING                      )
FUND, UNITED ASSOCIATION OF JOURNEYMEN &                    )
APPRENTICES OF THE PLUMBING & PIPE FITTING                  )
INDUSTRY OF THE UNITED STATES AND CANADA                    )
LOCAL UNION #99, and LOCAL NO. 99 OF THE                    )
UNITED ASSOCIATION OF PLUMBERS AND                          )
PIPEFITTERS PENSION FUND,                                   )
                                                            )
                              Plaintiffs,                   )
v.                                                          )      No.
                                                            )
INDUSTRIAL CONSTRUCTION SERVICES, INC.                      )
                                                            )
                              Defendant.                    )

                                            COMPLAINT

       NOW COME Plaintiffs, EAST CENTRAL ILLINOIS PIPE TRADES HEALTH &

WELFARE FUND, et al., by and through their attorneys, Cavanagh & O’Hara LLP,

complaining of the Defendant, Industrial Construction Services, Inc., and allege as follows:

       1.      This action is brought and maintained in accordance with the provisions of the

 Labor Management Relations Act (LMRA), as amended, 29 U.S.C. §185(a), and the Employee

 Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq., as amended, in

 particular 29 U.S.C. §1145 (Section 515 of ERISA), and is a civil action to recover employer

 contributions and other payments owed to the Plaintiffs.




                                             Page 1 of 8
       1:19-cv-01095-MMM-JEH # 1               Page 2 of 8



       2.      Federal District Courts have exclusive jurisdiction under ERISA over civil actions

like the present one. (See, 29 U.S.C. §1132).

       3.      Venue is proper in a federal District Court where the breach took place, where a

defendant resides or may be found, or where the plan is administered. (See, §502(e)(2) of

ERISA, 29 U.S.C. §1132(e)(2)).

       4.      Defendant, Industrial Construction Services, Inc., maintains its principal place of

business in East Peoria, Illinois, which is located within the venue of the Peoria Division of the

District Court for the Central District of Illinois.

       5.      The Plaintiff, East Central Illinois Pipe Trades Health & Welfare Fund, is an

employee benefit plan administered pursuant to the terms and provisions of a trust agreement

creating said Fund and is required to be maintained and administered in accordance with the

provisions of the LMRA and ERISA (as amended), 29 U.S.C. §1001 et seq. A copy of the

pertinent provisions of the trust agreement for Plaintiff, East Central Illinois Pipe Trades Health

& Welfare Fund, is attached hereto as Exhibit A and fully incorporated herein and made a part

hereof by this reference.

       6.      The East Central Illinois Pipe Trades Health & Welfare Fund is the collection

agent for the other named Plaintiffs, which are employee benefit funds, labor organizations, and

labor-management committees/funds established pursuant to collective bargaining agreements

between the United Association of Journeymen and Apprentices of the Plumbing and Pipe

Fitting Industry of the United States and Canada (“Union”) and certain employer associations

whose employees are covered by collective bargaining agreements with the Union.




                                             Page 2 of 8
      1:19-cv-01095-MMM-JEH # 1            Page 3 of 8



      7.      Plaintiff, East Central Illinois Pipe Trades Health & Welfare Fund, receives fringe

benefit contributions from numerous employers, and therefore, is a multiemployer plan. (See, 29

U.S.C. §1002).

      8.      The Defendant is an Employer engaged in an industry within the meaning of

ERISA, 29 U.S.C. §1002 (5), (11), (12), and (14).

      9.      Defendant signed the Articles of Agreement Between the Local Union No. 99 of

the United Association of Journeymen and Apprentices of the Plumbing and Pipefitting Industry

of the United States and Canada and the Bloomington-Normal Plumbing, Heating, Air

Conditioning and Piping Contractors of the Territorial Jurisdiction of Local Union No. 99

covering the period of May 1, 2007 through April 30, 2010. Attached hereto and incorporated

herein as Exhibit B is the signed Articles of Agreement for the period of May 2007 through

April 2010.

      10.     Defendant is and was bound to Exhibit B.

      11.     Defendant never terminated Exhibit B.

      12.     Defendant is and was bound to the successor Articles of Agreements covering the

period of May 2010 through April 2013. Attached hereto and incorporated herein as Exhibit C

is the signed Articles of Agreement for the period of May 2010 through April 2013.

      13.     Defendant never terminated Exhibit C.

      14.     Defendant is and was bound to the successor Articles of Agreements covering the

period of May 2013 through April 2015. Attached hereto and incorporated herein as Exhibit D

is the signed Articles of Agreement for the period of May 2013 through April 2015.

      15.     Defendant never terminated Exhibit D.




                                          Page 3 of 8
      1:19-cv-01095-MMM-JEH # 1             Page 4 of 8



      16.     Defendant is and was bound to the successor Articles of Agreements covering the

period of May 2015 through April 2020. Attached hereto and incorporated herein as Exhibit E

is the signed Articles of Agreement for the period of May 2015 through April 2020.

      17.     Defendant performed work covered by Exhibits B – E (hereinafter collectively

referred to as “Agreements”) within Local Union #99’s jurisdiction.

      18.     Defendant employed individuals who are members of, and represented by, the

Union, and said individuals are participants in Plaintiffs’ employee benefit funds pursuant to the

various agreements.

      19.     Pursuant to the Employee Retirement Income Security Act of 1974 (U.S.C. 29

§1145), the Defendant is required to make contributions to Plaintiffs in accordance with the

terms and conditions of the Agreements and Plaintiffs’ trust agreements. The remaining trust

agreement, in pertinent part, is attached hereto and incorporated herein as Exhibits F. (See also,

Exhibits A – E).

      20.     Defendant employed individuals during the period of January 1, 2010 through

June 30, 2016, and Defendant is required to submit to Plaintiffs fringe benefit contributions and

other payments/check-offs as provided for by the Agreements.

      21.     Plaintiffs examined the payroll books and records of the Defendant (i.e., Plaintiffs

conducted a fringe benefit compliance audit), and Plaintiffs’ examination covered the period of

January 1, 2010 to June 30, 2016. Plaintiffs’ fringe benefit compliance audit reports are

attached hereto and incorporated herein as Exhibit G and Exhibit H.

      22.     The audit report on behalf of the Plumbers & Pipefitters Local 99 Pension and

other Fringe Benefit Funds shows that Defendant owes $11,306.29 in fringe benefit




                                          Page 4 of 8
       1:19-cv-01095-MMM-JEH # 1                Page 5 of 8



contributions and check-offs, which Plaintiffs assert is currently owed along with liquidated

damages and interest. (See, Exhibit G).

      23.     The audit report on behalf of the East Central Illinois Pipe Trades Health &

Welfare Fund shows that Defendant owes $5,544.00 in fringe benefit contributions, which

Plaintiffs assert is currently owed along with liquidated damages and interest. (See, Exhibit H).

      24.     The foregoing shows that Defendant failed to properly and timely pay all of the

required fringe benefit contributions and check-offs during the period of January 1, 2010

through June 30, 2016.

      25.     Defendant breached the Agreements it signed or was otherwise bound to by

failing to properly and timely remit fringe benefit contributions and check-offs to Plaintiffs

during the period of January 1, 2010 through June 30, 2016.

      26.     Defendant violated Plaintiffs’ trust agreements by failing to properly and timely

remit fringe benefit contributions to Plaintiffs.

      27.     Defendant has, without good cause, failed to make payment of these amounts,

despite its contractual obligation to do so.

      28.     Pursuant to the Agreements and 29 U.S.C. §1145, Defendant owes liquidated

damages in the amount of 10% of the contributions/check-offs on any contributions/check-offs

that Defendant failed to timely remit to Plaintiffs during the period of January 1, 2010 through

June 30, 2016. (See, Exhibits B – E).

      29.     Pursuant to the Agreements and 29 U.S.C. §1145, Defendant owes interest in the

amount of 12% per annum on the contributions/check-offs that Defendant failed to timely remit

to Plaintiffs during the period of January 1, 2010 through June 30, 2016. (See, Exhibits B – E).




                                               Page 5 of 8
       1:19-cv-01095-MMM-JEH # 1              Page 6 of 8



      30.     Besides the amounts identified as outstanding in Exhibits G and H, Defendant

also owes liquidated damages and interest for the months of March 2015, April 2015, and May

2015 as a result of its failure to timely remit fringe benefit contributions.

      31.     Pursuant to §1132(g)(2) of ERISA, if judgment is entered in favor of the Plaintiffs

in this matter, the Court shall award Plaintiffs certain relief, including interest, liquidated damages

or double interest, and attorneys’ fees. More specifically, §1132(g)(2) of ERISA provides as

follows:

              (g)     Attorney’s fees and costs; awards in actions involving
                      delinquent contributions

                              *               *               *

                      (2)      In any action under this subchapter by a fiduciary
                      for or on behalf of a plan to enforce section 1145 of this
                      title in which a judgment in favor of the plan is awarded,
                      the court shall award the plan –

                              (A)     the unpaid contributions,

                              (B)     interest on the unpaid contributions,

                              (C)     an amount equal to the greater of –

                                      (i) interest on the unpaid contributions,
                                      or

                                      (ii)    liquidated damages provided for
                                      under the plan in an amount not in excess of
                                      20 percent (or such higher percentage as
                                      May be permitted under Federal and State
                                      law) of the amount determined by the court
                                      under subparagraph (A),

                              (D)     reasonable attorney’s fees and costs of the
                              action, to be paid by the defendant, and

                               (E)    such other legal or equitable relief as the
                              court deems appropriate.


                                            Page 6 of 8
       1:19-cv-01095-MMM-JEH # 1              Page 7 of 8



                       For purposes of this paragraph, interest on unpaid
               contributions shall be determined by using the rate provided under
               the plan, or, if none, the rate prescribed under section 6621 of title
               26.

               (See, §1132(g)(2) of ERISA)

       32.     Pursuant to the Agreements and 29 U.S.C. §1145, Defendant is liable for

reasonable attorneys’ fees, court costs, and all other reasonable expenses incurred by the

Plaintiffs in the collection of the amounts owed.

       33.     Accordingly, pursuant to the Agreements, the trust agreements, and the applicable

provisions of ERISA, Defendant is liable for the unpaid contributions, check-offs, liquidated

damages, interest, audit costs, and the reasonable attorney’s fees and costs incurred in this

matter.

       WHEREFORE, Plaintiffs pray as follows:

       A.      That judgment be entered in favor of the Plaintiffs and against Defendant,

INDUSTRIAL CONSTRUCTION SERVICES, INC., for all such monies due—including

delinquent contributions, check-offs, liquidated damages, interest, audit costs, and all applicable

statutory remedies, for the time period of January 1, 2010 through June 30, 2016—at the time

Judgment is rendered;

       B.      That Defendant, INDUSTRIAL CONSTRUCTION SERVICES, INC., be decreed

to pay to Plaintiffs $16,850.29 in known delinquent contributions and check-offs for the period

of January 1, 2010 through June 30, 2016, plus any other fringe benefit contributions, check-offs,

liquidated damages, interest, audit costs, attorney fees, and court costs found to be owing at the

time judgment is rendered;

       C.      That Defendant be decreed to pay Plaintiffs’ reasonable attorney’s fees and costs

as provided by ERISA, 29 U.S.C. §1132(g)(2) and Plaintiffs’ Agreements; and

                                            Page 7 of 8
        1:19-cv-01095-MMM-JEH # 1               Page 8 of 8



       D.      That Plaintiffs are awarded, at Defendant’s costs, such further and other relief as

may be available under ERISA, the trust agreements, the Agreements, or as is otherwise deemed

just and equitable, all at Defendant’s cost.

                                                        Respectfully submitted,

                                                        EAST CENTRAL ILLINOIS PIPE
                                                        TRADES HEALTH & WELFARE FUND,
                                                        et al.,
                                                        Plaintiffs,

                                                        By:    s/ Timothy J. Shrake II
                                                               TIMOTHY J. SHRAKE II
                                                               CAVANAGH & O’HARA LLP
                                                               Attorneys for Plaintiffs
                                                               2319 W. Jefferson St.
                                                               Springfield, IL 62702
                                                               Telephone: (217) 544-1771
                                                               Facsimile: (217) 544-9894
                                                               timshrake@cavanagh-ohara.com




                                               Page 8 of 8
